Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 18, 2022

                                      No. 04-22-00579-CV

                            IN THE INTEREST OF D.J.R., a Child

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02365
                           Honorable Nicole Garza, Judge Presiding


                          CORRECTED ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record was originally due September 19, 2022, but was not filed.
On October 3, 2022, we ordered the court reporter to file the reporter’s record by October 13,
2022, but it was not filed. Accordingly, we ORDER the court reporter to file the reporter’s
record by October 28, 2022. See TEX. R. APP. P. 35.3(c).

       In the unforeseen event that the court reporter does not comply with this order, we may
be required to initiate contempt proceedings.

       It is so ORDERED on October 19, 2022.

                                                             PER CURIAM

       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT